DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briffa et al., (hereinafter, Briffa) (US 20150372646 A1, of record).
As per claim 1:
Briffa discloses in Figs. 1 & 10 a digital envelop tracker circuitry comprising: 
a level selection circuitry (e.g. supply select 20 and multilevel 24) configured to determine a level of supply voltage based on power of an input data stream (e.g. Data) and generate a level select signal (see a signal from supply select 20), wherein the level select signal is generated a series of voltage level switching events (multiple events as can be seen from Fig. 10, at least tB to tD as one event and other event tD to tG) triggered by each determined level of supply voltage (see supply select 20 which determine supply level), and a switch  (see switch 22) configured to connect one of a plurality of supply voltages in different levels to a supply filter (e.g. Filter 26)  based on the level select signal.
As per claim 6, Briffa discloses in Figs. 1 & 10 further comprising: the supply filter configured to filter the supply voltage (see filter 26).
As per claim 11 is rejected in the same manner as discussed above in claim 1. 
As per claim 17, Briffa discloses in Figs. 1 & 10 a non-transitory, machine-readable storage including machine- readable instructions, when executed on a machine, to implement a method as in claim 11 (see paragraph [0077], “computer software Instructions” and  “the flow diagram may be implemented via computer software”, flow diagram or instructions may be implemented via computer software.

Allowable Subject Matter

Claims 2-5, 7-10 & 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843